DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The supplemental amendment filed on 03/18/2021 has been entered and fully considered. The Claims as pending in the application and that have been amended are presented in the following Examiner’s Amendment section. 

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney A. D’Antonio (Reg. No. 77102), then by email on 3/19/2021.

The application has been amended as follows: 
1.  (currently amended) A method for detecting the presence of specific molecules without incident light, wherein use is made of a detection device comprising, one on top of the other:
- at least one first substrate layer,
- at least one second reflective layer,
- at least one third dielectric layer,

wherein the electrically conductive parts are formed of bands each having a length, which extends in the first direction of extension secant or perpendicular to the second direction of repetition, and a width, which extends in the second direction of repetition and which is less than the length of the band, 
	wherein the at least one plasmonic resonator is structured to have at least one fourth resonance peak in polarization of the electromagnetic radiation parallel to the first direction of the antenna array,
the at least one fourth first peak being located in a fourth wavelength λ0,
	wherein the at least one third dielectric layer has a thickness e3,
which is greater than or equal to (2·N+1) · λ0 / (4·n3) − 200 nm > 0
and which is less than or equal to (2·N+1) · λ0 / (4·n3),
where N is a natural, positive or null integer,
and where n3 is a refractive index of the at least one third dielectric layer,
wherein the antenna array, the at least one third dielectric layer and the at least one second reflective layer form at least one plasmonic resonator,
wherein the method provides 
bringing the at least one plasmonic resonator of the detection device into contact with the specific molecules, 
a spectrometer to measure the spectrum of the electromagnetic radiation emitted by the detection device when the molecules are in contact with the plasmonic resonator, in order to detect at least a third thermal radiation peak, which is emitted by the detection device and which corresponds to at least one natural mode of thermal vibration of the specific molecules, the third peak being located in at least a third wavelength.

2.  (currently amended) A device for detecting the presence of specific molecules without incident light, comprising, one on top of the other:
at least a first substrate layer,
at least a second reflective layer,
at least a third dielectric layer,

wherein the electrically conductive parts are formed of bands each having a length, which extends in the first direction of extension secant or perpendicular to the second direction of repetition, and a width, which extends in the second direction of repetition and which is less than the length of the band,
	wherein the at least one plasmonic resonator is structured to have at least one fourth resonance peak in polarization of the electromagnetic radiation parallel to the first direction of the antenna array,
the at least one fourth first peak being located in a fourth wavelength λ0,
	wherein the at least one third dielectric layer has a thickness e3,
which is greater than or equal to (2·N+1) · λ0 / (4·n3) − 200 nm > 0
and which is less than or equal to (2·N+1) · λ0 / (4·n3),
where N is a natural, positive or null integer,
and where n3 is a refractive index of the at least one third dielectric layer,

	wherein the antenna array, the at least one third dielectric layer and the at least one second reflective layer form at least one plasmonic resonator, capable of being brought into contact with the specific molecules and arranged to emit at least one third thermal radiation peak corresponding to at least one natural mode of thermal vibration of the specific molecules, the at least one third thermal radiation peak being located in at least a third wavelength.

	3.  (previously presented) The device according to claim 2, wherein the at least one second reflective layer, the at least one third dielectric layer and the at least one plasmonic resonator form a means of enhancing a thermal radiation of the specific molecules at the third wavelength.

4.  (previously presented) The device according to claim 2, wherein the at least one plasmonic resonator is structured to have at least a first main resonance peak in polarization of the electromagnetic radiation in the second direction of repetition and a second main resonance peak in polarization of the electromagnetic radiation in the second direction of repetition,
the first main resonance peak being located in a first wavelength, the second main resonance peak being located in a second wavelength. 



	6.  (canceled)

7.  (previously presented) The device according to claim 4, wherein the device is structured to have at least one fourth resonance peak in polarization of the electromagnetic radiation parallel to the first direction of the antenna array,
the at least one fourth peak being located in a fourth wavelength λ0, located between the first wavelength and the second wavelength.

	8. – 12.  (canceled)

13.  (currently amended) The device according to claim [[8]]2, wherein N = 0.

	14.  (currently amended) The device according to claim [[6]]2, wherein the electrically conductive parts are identical to each other, the defined spatial period of the electrically conductive parts of the antenna array is less than the fourth wavelength λ0.

	15.  (previously presented) The device according to claim 2, wherein on the at least one plasmonic resonator is a fifth functionalization layer for adsorbing and/or absorbing the specific molecules.

	16.  (previously presented) The device according to claim 2, wherein the third wavelength is greater than or equal to 2 µm and less than or equal to 20 µm.

	17.  (previously presented) The device according to claim 2, wherein the at least one second reflective layer is electrically conductive.

18.  (previously presented) The device according to claim 2, further comprising a spectrometer for measuring a spectrum of the electromagnetic radiation emitted when the specific molecules are in contact with the at least one plasmonic resonator.



Response to Arguments
3- As for the 35 USC § 102 and 103 rejections set forth in the final office action mailed on 10/19/2020, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the novelty and obviousness rejections.


 Allowable Subject Matter

4- Claims 1-5, 7 and 13-19 are allowed. 
The following is an examiner's statement of reasons for allowance:
As for the amended claims 2 and 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus or a method wherein:
A device and method for detecting the presence of specific molecules without incident light, comprising, one on top of the other:
at least a first substrate layer,
at least a second reflective layer,
at least a third dielectric layer,
	at least one antenna array for transmitting and/or receiving electromagnetic radiation, comprising electrically conductive parts, which extend in at least a first direction of extension on the at least one third dielectric layer and which are repeated by being spaced from each other by intervals on the at least one third dielectric layer …,
	wherein the at least one plasmonic resonator is structured to have at least one fourth resonance peak in polarization of the electromagnetic radiation parallel to the first direction of the antenna array,
the at least one fourth first peak being located in a fourth wavelength λ0
	wherein the at least one third dielectric layer has a thickness e3,
which is greater than or equal to (2·N+1) · λ0 / (4·n3) − 200 nm > 0
and which is less than or equal to (2·N+1) · λ0 / (4·n3),
where N is a natural, positive or null integer,
and where n3 is a refractive index of the at least one third dielectric layer,

	wherein the antenna array, the at least one third dielectric layer and the at least one second reflective layer form at least one plasmonic resonator, capable of being brought into contact with the specific molecules and arranged to emit at least one third thermal radiation peak corresponding to at least one natural mode of thermal vibration of the specific molecules, the at least one third thermal radiation peak being located in at least a third wavelength.

in combination with the rest of the limitations of the instant claim.

The closest prior art found that pertains to the invention, with emphasis added, is Brown, Lee, Waggoner and Dankerl. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886